Case 19-04154-bem             Doc 1      Filed 07/12/19 Entered 07/12/19 11:03:17                     Desc Main
                                         Document      Page 1 of 8


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

In re:                                    :                            Chapter 11
                                          :
                           1
Beaulieu Group, LLC, et al. ,             :                            Case No. 17-41677-bem
                                          :
                                          :                            (Jointly Administered)
                    Debtors.              :
__________________________________________:
PMCM 2, LLC, LIQUIDATING TRUSTEE          :
FOR THE ESTATES OF BEAULIEU GROUP,        :
LLC, et al.,                              :
                                          :
                    Plaintiff,            :                            Adversary No. 19 -
                                          :
                    v.                    :
                                          :
PRITCHARD & JERDEN, INCORPORATED,         :
                                          :
                    Defendant.            :
__________________________________________:


              COMPLAINT OF PMCM 2, LLC, LIQUIDATING TRUSTEE FOR
               BEAULIEU GROUP, LLC, ET AL., TO AVOID AND RECOVER
                TRANSFERS PURSUANT TO 11 U.S.C. §§ 547, 548 AND 550
                        AND FOR OTHER RELATED RELIEF

         PMCM 2, LLC, the liquidating trustee for the jointly administered estates of Beaulieu

Group, LLC (“Beaulieu”) and Beaulieu Trucking, LLC (“Beaulieu Trucking” and collectively with

Beaulieu, the “Debtors”), brings this adversary proceeding, pursuant to Fed. R. Bankr. P. 7001, to

avoid and recover transfers pursuant to 11 U.S.C. §§ 547, 548 and 550 and other related relief and

respectfully alleges as follows:




1
 The Debtors in these cases along with the last four digits of their federal tax identification number are: Beaulieu
Group, LLC (2636) and Beaulieu Trucking, LLC (0383).



Active\98317613.v1
Case 19-04154-bem             Doc 1    Filed 07/12/19 Entered 07/12/19 11:03:17         Desc Main
                                       Document      Page 2 of 8


                                    JURISDICTION AND VENUE

        1.       This Court (the “Bankruptcy Court”) has jurisdiction over this adversary

proceeding pursuant to 28 U.S.C. § 1334(b) and 28 U.S.C. § 157(a), which is a civil proceeding

arising under or arising in or related to a case under title 11 of the United States Code (the

“Bankruptcy Code”).

        2.       This is a core proceeding as defined by 28 U.S.C. § 157(b)(2)(A), (F), (H) and (O).

        3.       Venue of the Debtors’ bankruptcy cases and this adversary proceeding is properly

in this district pursuant to 28 U.S.C. § 1409(a).

        4.       This adversary proceeding is commenced pursuant to Rule 7001 of the Federal

Rules of Bankruptcy Procedure. By this adversary proceeding, the Trustee (defined below) seeks

to avoid and recover certain preferential and/or fraudulent transfers that Beaulieu made or caused

to be made to or for the benefit of the Defendant (defined below), pursuant to Sections 547, 548

and 550 of the Bankruptcy Code, to disallow certain claims pursuant to Section 502(d) of the

Bankruptcy Code and to recoup reasonable attorneys’ fees and costs pursuant to Rule 7054 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                PARTIES

        5.       Plaintiff is PMCM 2, LLC (the “Trustee” or “Plaintiff”), in its capacity as the

liquidating trustee for the Debtors’ estates.

        6.       Pritchard & Jerden, Incorporated (“Defendant”) is an individual, corporation,

limited liability company, partnership or sole proprietorship, whose state of incorporation,

organization, existence or residence is unknown.

        7.           Upon information and belief, Defendant maintains a business address at 950 E.

Paces Ferry Road, NE, Atlanta, GA 30326.



                                                    2
Active\98317613.v1
Case 19-04154-bem              Doc 1       Filed 07/12/19 Entered 07/12/19 11:03:17                        Desc Main
                                           Document      Page 3 of 8


                                         FACTUAL BACKGROUND

         A.       Bankruptcy and Procedural Background

         8.       On July 16, 2017 (the “Petition Date”), the Debtors each filed a voluntary petition

for relief under the Bankruptcy Code.

         9.       On July 19, 2017, the Court entered an order directing the joint administration of

the Debtors’ bankruptcy cases. [Docket No. 33].

         10.      On July 21, 2017, the United States Trustee duly appointed a committee of the

Debtors’ unsecured creditors (the “Committee”) pursuant to 11 U.S.C. § 1102. [Docket No. 50].

         11.      On May 2, 2018, the Bankruptcy Court entered its Order (the “Plan Confirmation

Order”) Confirming First Amended Joint Plan of Liquidation Proposed by Debtors and Committee

(the “Plan”). [Docket No 685].

         12.      Under the Plan, “any rights or Causes of Action2 accruing to or held by the Debtors

or their Estates prior to the Effective Date shall be deemed Assets of, and vest in, the Liquidating

Trust on the Effective Date . . . The Liquidating Trustee may pursue those rights of action, as

deemed appropriate.” See [Docket No. 631], Plan at ¶ 6.15.

                                          COUNT ONE
                 (Avoidance of Preferential Transfers Pursuant to 11 U.S.C. § 547)

         13.      The Trustee repeats and re-alleges the allegations contained in all of the preceding

paragraphs of this Complaint as if the same were fully set forth herein at length.

         14.      On or within the ninety (90) days before the Petition Date (the “Preference Period”),

Beaulieu transferred and/or caused to be transferred, to or for the benefit of Defendant in the form


2
  The Plan defines “Causes of Action” to include, among other things, all of the Debtors’ or Estates’ (as defined in the
Plan) “actions, Claims, demands, . . . suits, causes of action . . . including all avoidance actions and rights to recover
transfers voidable or recoverable under Sections 201, 542, 543, 544, 545, 547, 548, 549, 550, 551, and/or 553 of the
Bankruptcy Code, . . . including any and all Claims against any Affiliates, members, officers, directors, managers,
employees or other Insiders of the Debtors or their Affiliates.” See [Docket No. 631], Plan at ¶ 1.24.


                                                            3
Active\98317613.v1
Case 19-04154-bem          Doc 1     Filed 07/12/19 Entered 07/12/19 11:03:17             Desc Main
                                     Document      Page 4 of 8


of one or more payments of monies and/or transfers of goods in, at least, the total amount of

$630,148.14, as more specifically set forth below (the “Transfers”):

              Payment No.                Payment/Clear Date                    Amount
               17004853                       5/5/2017                        $8,500.00
               17005005                      5/12/2017                       $37,500.00
               17005855                      6/15/2017                      $392,287.00
               17007218                      7/12/2017                      $191,861.14
                                     Total                                  $630,148.14

        15.      Each of the Transfers constituted a transfer of an interest in property of Beaulieu.

        16.      The bank account from which each Transfer was drawn was owned by Beaulieu.

        17.      Each of the Transfers was made, or caused to be made, to or for the benefit of the

Defendant, a creditor of Beaulieu.

        18.      Each of the Transfers was made payable to and cashed by, or wired directly to and

accepted by, the Defendant.

        19.      The Transfers were made, or caused to be made, for or on account of one or more

antecedent debts owed by Beaulieu to the Defendant prior to the date on which such Transfer was

made.

        20.      The Transfers were made in satisfaction of the Beaulieu’s obligations pursuant to

an agreement between Beaulieu and the Defendant, and were payment for goods previously

delivered and/or services previously performed by the Defendant on behalf of Beaulieu.

        21.      Beaulieu was insolvent for purposes of 11 U.S.C. § 547(b) when each of the

Transfers was made.

        22.      Beaulieu is presumed to be insolvent pursuant to 11 U.S.C. § 547(f) at the time each

Transfer was made.

        23.      The Transfers enabled the Defendant to receive more than it would have received

if Beaulieu’s bankruptcy case was a case under chapter 7 of the Bankruptcy Code, if the Transfers

                                                   4
Active\98317613.v1
Case 19-04154-bem          Doc 1     Filed 07/12/19 Entered 07/12/19 11:03:17             Desc Main
                                     Document      Page 5 of 8


had not been made, and if Defendant received payment of the debt(s) relating to each such Transfer

to the extent provided by the provisions of the Bankruptcy Code.

        24.      Based upon the foregoing, the Transfers constitute avoidable preferential transfers

pursuant to Section 547(b) of the Bankruptcy Code.

                                        COUNT TWO
                     (Avoidance of Transfers Pursuant to 11 U.S.C. § 548(a))

        25.      The Trustee repeats and re-alleges the allegations contained in all of the preceding

paragraphs of this Complaint as if the same were fully set forth herein at length.

        26.      On or within two (2) years before the Petition Date (the “Fraudulent Period”),

Beaulieu transferred and/or caused to be transferred, to or for the benefit of Defendant, in the form

of one or more payments of monies and/or transfers of goods in, at least, the total amount of the

Transfers.

        27.      Each of the Transfers constituted a transfer of an interest in property of Beaulieu.

        28.      The bank account from which each Transfer was drawn was owned by Beaulieu.

        29.      The Transfers were made to or for the benefit of the Defendant, with actual intent

to hinder, delay or defraud a then-present or future creditor.

        30.      To the extent that on or more of the Transfers were not on account of an antecedent

debt or were prepayments for goods or services subsequently received, Beaulieu received less than

reasonably equivalent value in exchange for some or all of the Transfers.

        31.      Beaulieu was insolvent on the dates of the Transfers or became insolvent as a result

of the Transfers; or (i) was engaged in business or a transaction for which any property remaining

with Beaulieu was an unreasonably small capital at the time of, or as a result of the Transfers; or

(ii) intended to incur, or believed that it would incur, debts beyond its ability to pay as such debts

matured.


                                                   5
Active\98317613.v1
Case 19-04154-bem            Doc 1   Filed 07/12/19 Entered 07/12/19 11:03:17            Desc Main
                                     Document      Page 6 of 8


        32.      The Transfers were made within two (2) years prior to the Petition Date.

        33.      Based upon the foregoing, the Transfers made by Beaulieu to the Defendant

constitute avoidable fraudulent transfers pursuant to 11 U.S.C. § 548(a).

                                         COUNT THREE
                     (Recovery of Avoided Transfers Pursuant to 11 U.S.C. § 550)

        34.      The Trustee repeats and re-alleges the allegations contained in all of the preceding

paragraphs of this Complaint as if the same were fully set forth herein at length.

        35.      The Defendant was the initial transferee of the Transfers.

        36.      The Defendant was the entity for whose benefit the Transfers were made.

        37.      Pursuant to 11 U.S.C. §§ 547(b) and 548(a), the Trustee may avoid the Transfers

as preferential and/or fraudulent transfers and, pursuant to 11 U.S.C. § 550, the Trustee may

recover for the benefit of Beaulieu’s estate the Transfers, or the value of the Transfers, from the

Defendant.

                                           COUNT FOUR
                        (Disallowing, Barring and Expunging the Defendant’s
                                 Claims Pursuant to 11 U.S.C. § 502)

        38.      The Trustee repeats and re-alleges the allegations contained in all of the preceding

paragraphs of this Complaint as if the same were fully set forth herein at length.

        39.      The Defendant is the transferee of the Transfers, which are avoidable and

recoverable under 11 U.S.C. §§ 547, 548 and 550.

        40.      The Trustee has demanded repayment of the Transfers.

        41.      The Defendant has failed and refused to turn over to the Trustee the value of the

Transfers, or to otherwise repay the Transfers to the Trustee.

        42.      Pursuant to 11 U.S.C. § 502(d), if the Defendant asserts a claim against the Debtors,

including by way of the filing of a proof of claim pursuant to Section 501 of the Bankruptcy Code


                                                   6
Active\98317613.v1
Case 19-04154-bem              Doc 1    Filed 07/12/19 Entered 07/12/19 11:03:17            Desc Main
                                        Document      Page 7 of 8


(a “Filed Claim”) in these cases, any such claim must be disallowed until the Defendant pays to

the Trustee the value of the Transfers.

        43.      Pursuant to 11 U.S.C. § 502(d), the Trustee is entitled to entry of judgment

disallowing any claim(s) that the Defendant may hold against the Debtors.

                                             COUNT FIVE
                               (Attorneys’ Fees – Bankruptcy Rule 7054)

        44.          The Trustee repeats and re-alleges the allegations contained in all of the preceding

paragraphs of this Complaint as if the same were fully set forth herein at length.

        45.      The Trustee has incurred significant legal fees and expenses to pursue the claims

against the Defendant.

        46.      The Trustee is entitled to reasonable attorneys’ fees pursuant to Bankruptcy Rule

7054.

        WHEREFORE, the Trustee respectfully requests that the Bankruptcy Court enter judgment

in its favor and against the Defendant:

        (a)     declaring that the Transfers (plus the amount of any additional transfers of property
of the Debtors to the Defendant during the Preference Period, or during the one year period prior
to the Petition Date if the Defendant was an insider, that discovery may reveal) to the Defendant
constitute avoidable preferential transfers pursuant to 11 U.S.C. § 547;

        (b)     declaring that the Transfers (plus the amount of any additional transfers of property
of the Debtors to Defendant during the Fraudulent Period that discovery may reveal) to or for the
benefit of the Defendant, each constitute an avoidable fraudulent transfer pursuant to 11 U.S.C. §
548;

        (c)     avoiding the Transfers (plus the amount of any additional transfers of property of
the Debtors to the Defendant during the Preference Period or during the Fraudulent Period (in each
case, as applicable to the cause of action) that discovery may reveal) and directing and ordering
that the Defendant return to the Trustee, pursuant to 11 U.S.C. § 550, the full value of, and
awarding judgment against the Defendant in an amount equal to (i) the Transfers (plus the amount
of any additional transfers of property of the Debtors to the Defendant during the Preference Period
or during the Fraudulent Period (in each case, as applicable to the cause of action) that discovery
may reveal), and requiring the Defendant to immediately pay the foregoing to Trustee; (ii) pre-
judgment and post-judgment interest from the date the Transfers (plus the amount of any additional
transfers of property of the Debtors to the Defendant during the during the Preference Period or

                                                      7
Active\98317613.v1
Case 19-04154-bem          Doc 1    Filed 07/12/19 Entered 07/12/19 11:03:17            Desc Main
                                    Document      Page 8 of 8


during the Fraudulent Period (in each case, as applicable to the cause of action) that discovery may
reveal) were made through the date of the payment at the maximum legal rate; and (iii) the
Trustee’s attorneys’ fees and costs incurred in this suit;

       (d)     disallowing any claim(s) the Defendant may assert against the Debtors, including
Filed Claim(s), until such time as (i) the Defendant turns over to the Trustee any property deemed
recovered pursuant to Section 550 of the Bankruptcy Code, and/or (ii) the Defendant has paid the
amount for which the Defendant is liable pursuant to Section 550 of the Bankruptcy Code;

       (e)    awarding the Trustee attorneys’ fees and costs incurred in connection with this
adversary proceeding pursuant to Bankruptcy Rule 7054; and

        (f)      awarding the Trustee such other and further relief as may be just and proper.



                                               THOMPSON HINE LLP

                                       By:     /s/ John F. Isbell
                                               John F. Isbell, Esquire
                                               Georgia Bar No. 384883
                                               Two Alliance Center
                                               3560 Lenox Road, Suite 1600
                                               Atlanta, Georgia 30326
                                               Telephone (404) 541-2900
                                               Facsimile: (404) 541-2905
                                               john.isbell@thompsonhine.com
                                                               -and-
                                               FOX ROTHSCHILD LLP
                                               Michael G. Menkowitz
                                               (Pennsylvania Bar No. 60412)
                                               Jason C. Manfrey
                                               (Pennsylvania Bar No. 307070)
                                               2000 Market Street, 20th Floor
                                               Philadelphia, PA 19103-3222
                                               Telephone : (215) 299-2000
                                               Facsimile : (215) 299-2150
                                               mmenkowitz@foxrothschild.com
                                               jmanfrey@foxrothschild.com

                                               Counsel for PMCM 2, LLC, the Liquidating Trustee
                                               for the jointly administered estates of Beaulieu
                                               Group, LLC, et al.

Dated: July 12, 2019




                                                  8
Active\98317613.v1
